DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2.	Claims 4-8 are rejected under 35 U.S.C. 103 as being obvious over AAPA et al (Applicant Admitted Prior Art) in view of Kim et al. (KR 20010063623 A1)

Regarding claim 4: AAPA teaches in Fig. 1 about a manufacturing method of a thin film transistor, comprising:
providing a substrate 1;
forming an active layer which is patterned over the substrate [0006];
forming a gate dielectric layer 5 on the active layer which is patterned;

forming an interlayer dielectric layer 7 on the gate layer; and
implanting only hydrogen ions into the interlayer dielectric layer and performing an annealing treatment, wherein the hydrogen ions are diffused to the active layer through the interlayer dielectric layer ([0008] teaches hydrogen ions are diffused into the polysilicon active layer by a high temperature process to compensate for defects in the polysilicon layer).

AAPA teaches about diffusion process of hydrogen ions from the interlayer dielectric layer 7 but does not explicitly talk about implanting hydrogen ions into the interlayer dielectric layer.


Kim teaches in Fig. 1c about implanting only hydrogen ions 9 into the interlayer dielectric layer 6+7+8 and 

Liu teaches in Fig. 9 about implanting hydrogen ions ([0063] teaches hydrogen, [0053] teaches doped impurity activation process which is high temperature activation process as well known in the art) into the interlayer dielectric layer 5 (5 is between 9 and 4 and covering 4 and therefore can be interpreted as an interlayer dielectric layer.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use an ion implantation method instead of diffusion method for the source of hydrogen ions according to the teaching of Kim to increase mobility of carriers in a polysilicon layer for a channel layer and to improve a low leakage current characteristic and a 

Regarding claim 5: AAPA teaches wherein the active layer is a polysilicon active layer [0006].

Regarding claim 8: AAPA teaches wherein after a hydrogenation treatment ([0006] teaches ..then a source 8 and a drain 9 are formed), the manufacturing method further comprises:
forming a source hole and a drain hole inside the interlayer dielectric layer and the gate dielectric layer, wherein the source hole corresponds to a source region of the active layer, and the drain hole corresponds to a drain region of the active layer; and
correspondingly forming a source and a drain in the source hole and the drain hole (Liu also teaches in [0064] about forming source and drain electrodes after the ion implantation process).

Please refer to MPEP 2144.04 “Changes in Sequence of Adding Ingredients” as reproduced below.
  
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

3.	Claim 7 is are rejected under 35 U.S.C. 103 as being obvious over AAPA et al (Applicant Admitted Prior Art) in view of Kim et al. (KR 20010063623 A1) and further in view of Yeh et al. (US PGPUB 2009/0061570 A1)

Regarding claim 7: AAPA in view of Liu does not explicitly talk about wherein temperature of the annealing treatment ranges between 330 degrees Celsius and 400 degrees Celsius.

Yeh teaches in [0027] operational temperature range 300 degrees Celsius and 420 degrees Celsius for proper reaction of polycrystalline film with hydrogen ions for avoiding possible reduction in the carrier mobility of the channel.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
4.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897